Citation Nr: 0419761	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  98-03 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for pulmonary 
emphysema with history of asthma, currently evaluated as 10 
percent disabling.

3.  Entitlement to a compensable evaluation for condyloma 
acuminatum, vulva, status postoperative condylectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from June 1974 to July 1977.

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran is also claiming entitlement to service 
connection for residuals of hysterectomy as secondary to her 
service-connected condyloma acuminatum, vulva, status 
postoperative condylectomy.  However, since this matter has 
yet to be formally adjudicated by the regional office (RO) 
and has otherwise not been developed for appellate 
consideration, the Board finds that it currently does not 
have jurisdiction of this claim.


FINDINGS OF FACT

1.  The veteran has PTSD which is associated with her 
military service.

2.  The veteran's pulmonary emphysema with history of asthma 
is manifested by symptoms that approximate severe monthly 
exacerbations that require the care of a physician, but not 
severe respiratory distress and/or coronary impairment that 
has been adjudicated as secondary to this service-connected 
disability. 

3.  The veteran's condyloma acuminatum, vulva, status 
postoperative condylectomy is manifested by symptoms that are 
analogous to painful and tender scarring.




CONCLUSIONS OF LAW

1.  PTSD was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.304(f) 
(2003).

2.  The criteria for a 60 percent, but not higher, rating for 
pulmonary emphysema with history of asthma have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.97, 
Diagnostic Code 6602 (2003).

3.  The criteria for a 10 percent, but not higher, rating for 
condyloma acuminatum, vulva, status postoperative 
condylectomy have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 (in effect 
before and after August 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) (VCAA), with respect to the veteran's 
claims, the veteran waived any prejudice she may have 
sustained as a result of such deficiency at the time of her 
hearing before the Board in August 2003.  In addition, the 
veteran has now been furnished with notice of what is needed 
to substantiate her claims and the respective obligations of 
the Department of Veterans Affairs (VA) and the veteran to 
obtain that evidence in the October 1997 rating action, the 
November 1997 statement of the case, the August 1998 
supplemental statement of the case, and correspondence and 
another supplemental statement of the case, dated in May 
2003.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Moreover, the veteran has been provided with the applicable 
law and regulations, there is no indication that there are 
any outstanding pertinent records that are not in the record 
or sufficiently addressed by documents in the claims file, 
and to the extent that the Board has established service 
connection for PTSD, a 60 percent rating for pulmonary 
emphysema with history of asthma, and a 10 percent rating for 
condyloma acuminatum, vulva, status postoperative 
condylectomy under another analogous diagnostic code, any 
failure to develop these claims cannot be considered 
prejudicial to the veteran.

While the VCAA notice of May 2003 clearly came after the 
veteran had already received the initial unfavorable rating 
action in this matter, and this notice does not specifically 
request that appellant provide any evidence in the veteran's 
possession that pertains to the claim as addressed in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), as 
demonstrated by the foregoing communications from the RO, the 
Board finds that appellant was otherwise fully notified of 
the need to give to VA any evidence pertaining to her claims.  
The Board also notes that at the time of her hearing before 
the Board in August 2003, the veteran did not complain of any 
prejudice based on any deficient notice under the VCAA, 
specifically waived any such deficiency, and was given an 
additional opportunity to submit additional evidence in 
support of her claims.  All the VA requires is that the duty 
to notify under the VCAA is satisfied, and the claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, because each of the content elements 
of a VCAA notice has been fully satisfied, any error in not 
providing notice prior to the initial unfavorable rating 
action or in not providing a single notice to the appellant 
covering all content requirements is harmless error.

The Board additionally notes that the record contains 
multiple VA examination reports and numerous VA outpatient 
records that further enable the Board to properly assess the 
severity of the veteran's service-connected disabilities.  
Thus, based on all of the foregoing, the Board finds that 
remand of this matter for further notice and/or development 
under the VCAA would be an unnecessary waste of appellate 
time and resources.





I.  Entitlement to Service Connection for PTSD

Background

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2003); a link, 
established by medical evidence, between current 
symptomatology and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2003).  38 C.F.R. § 4.125(a) (2003) requires that diagnoses 
of mental disorders conform to the Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), and as was noted in 
Cohen v. Brown, 10 Vet. App. 128 (1997), the adoption of such 
a standard has resulted in the applicable criteria changing 
from an objective ("would evoke in almost anyone") standard 
in assessing whether a stressor is sufficient to trigger 
PTSD, to a subjective standard.  

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have post-traumatic stress 
disorder based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, now a clinical 
determination for the examining mental health professional.  
Cohen, at 153 (1997) (Nebeker, Chief Judge, concurring by way 
of synopsis).

It was also indicated in Cohen that where "there has been an 
'unequivocal' diagnosis of PTSD by mental heath 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, at 139.

Where a veteran served 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1131, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).

The appellant's DD Form 214 indicates that she served with 
the United States Army as a medical specialist over the 
period of June 1974 to July 1977.  

While service medical records do not reflect complaints or 
treatment of any psychiatric disorder, at the time of her 
enlistment in the service in March 1974, the veteran weighed 
154 pounds.  Between March and July 1975, the veteran was 
evaluated for recurrent condylomata.  In July 1975, the 
veteran weighed 172 pounds.  In August 1975, it was noted 
that the veteran had a 7 month history of external 
condylomata, and was now being admitted for fulguration of 
condylomata of the perineum and vulva.  In October and 
November 1975, the veteran was again evaluated for recurrent 
condylomata.  In December 1975, it was noted that the veteran 
initially presented approximately six months earlier with 
fulminant condyloma acuminate.  

The veteran was also treated for recurrent condylomata 
between January and November 1976.  In April 1976 it was 
noted that the veteran was being placed on a program for her 
weight.  A service weight reduction log reflects that from 
June 1976 to February 1977, the veteran's weight never fell 
below 172 1/2, and that the veteran weighed a maximum of 178 
1/4 pounds in September 1976.  In February 1977, it was noted 
that the veteran weighed 172 1/2 pounds.  In March 1977, it 
was noted that the veteran was being followed for condylomata 
and that four very small lesions were currently found.  In 
June 1977, a one centimeter wart was removed from the coccyx 
area.  

Separation examination in April 1977 revealed that the 
veteran weighed 170 pounds.  

VA outpatient records for the period of February 1997 to 
February 1998 reflect that in February 1997, the veteran 
reported sexual harassment during her active service, which 
included verbal harassment, sexual taunts, sexual advances by 
her sergeant, and a near rape by a serial rapist who would 
enter women's homes at night disguised as a police officer.  
In June 1997, the veteran further noted that she and other 
women would also have to take showers in a stall located out 
in a field under degrading circumstances.  In December 1997 
and January 1998, the assessment included PTSD.  In February 
1998, it was noted that there was a discussion regarding the 
veteran's history of trauma in the military, and the 
assessment included PTSD.

VA PTSD examination in May 1998 revealed that the veteran's 
complaints included sleep problems, nightmares, 
hypervigilance and problems with trust.  The Axis I diagnosis 
was PTSD.

In a letter dated in June 1998, VA staff psychologist, N. H., 
noted the veteran reported experiences of sexual harassment 
during her service, and that in her opinion, the veteran's 
symptoms were the result of the harassment she suffered in 
the military.

VA treatment records for the period of July 1998 to September 
2000 reflect that in July 1998, the veteran was noted to be 
tearful as she talked about abuses she experienced while in 
the military and her feelings of being grossly unprepared for 
those experiences.  In August 2000, the veteran again 
described in-service sexual advances on the part of 
supervisors, her receipt of obscene telephone calls, the 
episode where she was approached by her staff sergeant, an 
episode where she had been sexually assaulted by another 
sergeant, and an incident where the veteran was forced to 
have sex with a captain when out in the field.  In September 
2000, it was noted that the veteran's concerns included the 
sexual harassment she endured during the military, and the 
assessment included PTSD.  

In a December 2000 statement from a fellow service member who 
was attached to the veteran's unit from 1975-1976, this 
witness stated that she was personally aware of, and was also 
a recipient of, the sexual innuendoes, advances, and outright 
sexual discrimination female members of the U.S. Army were 
forced to endure.  This witness went on to state that these 
incidents most often occurred with enlisted men in authority 
positions.  

There were additional diagnoses of PTSD in additional VA 
clinical records dated from April 2001 to June 2002.

In April 2002, the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) provided a letter in which it 
indicated that it had no records concerning the harassment of 
the veteran by an individual at her unit during the period of 
November 1974 to December 1975.

In a medical statement dated in June 2003, VA staff 
psychologist, D. S., noted that the veteran had been 
transferred to her care following the transfer of her 
previous psychologist, and that she also continued to be 
under the care of Dr. A.  D. S. noted the veteran's history 
of sexual harassment and assault, that the Axis I diagnoses 
were major depressive disorder and PTSD, and that it was her 
professional opinion that the sexual assault and harassment 
in service reported by the veteran had caused her great 
distress from which she suffered on a daily basis.  

At the veteran's hearing before the Board in August 2003, the 
veteran again described the circumstances surrounding the 
sexual harassment and assaults she experienced during 
military service.


Analysis

The Board has reviewed the evidence of record and finds that 
there are multiple diagnoses of PTSD and that N. H. and D.S. 
have provided an unequivocal diagnosis of PTSD specifically 
based on the veteran's alleged in-service episodes of sexual 
harassment and assault.  To the extent that this medical 
evidence indicates a current finding of PTSD, the Board finds 
that the initial requirement for a grant of service 
connection for PTSD has been met.

However, as was noted previously, for service connection to 
be granted, it must also be demonstrated that the post-
service PTSD is the result of a stressor in service.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999, hereafter "the Court") has indicated that this is a 
two-part process.  VA must first determine if the evidence 
supports the existence of an alleged stressful event.  This 
is a factual determination, and hence is within the purview 
of the adjudicative process.  

Only if this is so, a second determination must be made as to 
whether the stressor is of sufficient gravity to support a 
finding of PTSD.  This latter determination is medical in 
nature, and hence outside of the expertise of the RO and the 
Board.  West v. Brown, 7 Vet. App. 70 (1994).

Thus, the Board must first consider the initial requirement, 
the presence of a stressor.  In reaching this determination, 
the Board must first determine if the veteran served in 
combat.  Such a requirement may be met either by the award of 
a combat citation, or by other supportive evidence.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If the veteran 
meets this test, then his or her lay testimony must be 
accepted as conclusive as to their actual occurrence.  
38 U.S.C.A. § 1154 (West 2002); See also Cohen v. Brown, 
supra.

Initially, the Board notes that the veteran was not awarded 
any combat citations or medals relative to service.  
Moreover, there has been no assertion that she was ever 
actually engaged in combat, and she has not provided credible 
supporting evidence of combat.  

However, the Board notes that the veteran's diagnosis of PTSD 
is not based on any combat stressor and her claim is instead 
predicated on episodes of sexual harassment and assault which 
she alleges occurred during mid to latter part of her service 
in 1975 and 1976.

In this regard, while the veteran was not able to provide 
corroborative written statements from fellow service members 
or other witnesses regarding their observations of behavioral 
changes in the veteran after the incident, the Board finds 
that the veteran's records do, as a whole, support a finding 
that there was both a significant weight gain and recurrent 
condylomata beginning in early 1975, and that such 
occurrences are consistent with behavioral changes that have, 
by regulation, been deemed as significant for purposes of 
determining whether there is corroborative evidence of an in-
service sexual assault.  38 C.F.R. § 3.304(f)(3) (2003).  

Moreover, the veteran has provided a witness statement that 
corroborates the occurrence of sexual innuendoes, advances, 
and outright sexual discrimination of female members of the 
U.S. Army while she was attached to the veteran's unit during 
the period the veteran was attached to that unit, and the 
Board is struck by the overall consistency of the veteran's 
entire report of the incidents of harassment and assault as 
now expressed in statements of medical history, hearing 
testimony, and numerous statements in support of the 
veteran's claim.  There is also a lack of evidence that 
contradicts the veteran's statements.  Brutality, such as 
that described by the veteran, is extremely difficult to 
verify unless reported.  Cohen v. Brown, supra.  In effect, a 
PTSD claim must be put in the context of the personal 
involvement of the veteran.  Id.  In this respect, the Board 
finds nothing in the record to directly contradict the 
veteran's personal involvement, as claimed.

As discussed above, where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107 (West 2002);  38 C.F.R. 
§ 3.102 (2003).  Accordingly, absent evidence contrary to the 
veteran's reported in-service stressors, and given the 
evidence of behavioral changes during service in and after 
March 1975, and the current and unequivocal diagnoses of PTSD 
due to the veteran's sexual harassment and assault, the Board 
concludes that the current evidentiary record supports a 
grant of entitlement to service connection for PTSD.  


II.  Entitlement to an Evaluation in Excess of 10 percent for 
Pulmonary Emphysema with History of Asthma

Background

The history of this disability shows that service connection 
was granted for pulmonary emphysema with history of asthma by 
a July 1978 rating decision, at which time a 10 percent 
rating was assigned, effective from July 1977.  February 1978 
VA examination was noted to reveal a lack of severe asthmatic 
attacks and diagnostic evidence of mild pulmonary emphysema, 
obstructive type.  Thereafter, the veteran filed a claim for 
increased rating for this disability in January 1988, which 
was denied by the RO in November 1988, and later by the Board 
in December 1990.  The Board concluded at that time that 
while the veteran had been hospitalized at a private facility 
for an acute exacerbation of her asthmatic disorder in 
November 1988, her condition improved significantly with 
medication within two days, and VA medical examination 
conducted before and after this episode revealed only minimal 
respiratory impairment attributable to her respiratory 
disability.  In addition, the Board noted that July 1990 VA 
examination indicated findings and clinical history that also 
did not justify an increased evaluation.

When the veteran filed the subject claim for increased rating 
in April 1997, she also provided a medical statement from a 
private physician at K. P.  In this statement, Dr. D. 
indicated that she had been treating the veteran for her 
respiratory disorder, and that while the veteran continued to 
have flair-ups of her asthma even with her medications, there 
had been a decrease in hospitalizations due to the 
instillation of an allergy pollen filter.  Dr. D. also noted 
that the veteran continued to have break-thru wheezing and 
dyspnea with exertion associated with her position as a nurse 
in the triage/holding area.  It was Dr. D.'s suggestion that 
the veteran find a position that was less physically and 
emotionally demanding.

VA examination in May 1997 revealed that the veteran reported 
currently using a nebulizer while at work and at home for 
exacerbations of her asthma, and that she had been on 
steroids about three times over the past six months.  She had 
also previously been on antibiotics and was currently taking 
inhalers.  The veteran also reported having a chronic cough 
with scant amount of thick mucus.  She also reported dyspnea 
at rest and with exertion.  Asthma exacerbations reportedly 
occurred on a monthly basis and she was followed by a 
physician at K. P. once every month.  She had been informed 
by a physician that her lung condition was due to bronchial 
asthma that was related to emphysema in the past.  Current 
medications included Potassium Chloride, Anaprox, Firoinal, 
Novasc, Trental, Maxzide, Paxil, and Proventil, Beclovent, 
and Beconase Inhalers.  

Physical examination revealed that the lungs were clear to 
auscultation and that there were no rales, rhonchi or 
wheezing.  The diagnosis was history of bronchial 
asthma/emphysema.  Pulmonary function studies obtained one 
week later revealed pre-drug and post-drug Forced Vital 
Capacity (FVC) of 82 and 85 percent, respectively, pre-drug 
and post-drug Forced Expiratory Volume in one second (FEV-1) 
or 89 and 96 percent, respectively, and FEV-1/FVC of 77 
percent.  

In a November 1997 letter, the veteran commented that just 
because "it was a good day" when she was examined in May 
1997, it did not mean that her condition had not gotten 
worse.  

In addition, in a letter provided with her March 1998 
substantive appeal, the veteran indicated that she had been 
hospitalized on two occasions in the past for one week 
periods, and had also been hospitalized over a weekend.  She 
had also been seen at least twice in January 1998 and at 
least five times in February 1998 for her respiratory status 
as documented in her records from K. P. 

VA outpatient records from January 1999 reflect that 
examination revealed some basilar crackles on the left and 
diffuse wheezes.  The plan included respiratory therapy for 
mild reactive airway disease.  

VA records from October 2000 indicate that examination of the 
lungs revealed that they were clear to auscultation and 
percussion.  There was also no wheezing.  In May 2001, it was 
noted that the veteran was experiencing dyspnea, coughing, 
and mild wheezing, and the impression included bronchitis and 
asthma.  In August 2001, it was noted that the veteran had 
been hospitalized on two occasions in the past for asthma.  

VA medical examination in February 2003 revealed that the 
veteran's diagnoses included emphysema, pulmonary with 
history of bronchial asthma.  The veteran currently reported 
a cough with productive sputum and dyspnea, and that she was 
using Proventil.  The veteran further indicated that she 
contracted infections as a result of her condition at the 
rate of five to eight times a year, lasting one to two weeks 
and requiring antibiotic therapy.  She also had steroids by 
injection and by mouth, and required the use of 
bronchodilators.  Pulmonary function studies revealed FVC 
before and after bronchodilator of 117 percent, FEV-1 before 
and after bronchodilator of 123 and 125 percent, 
respectively, and FEV-1/FVC of 80 percent.  These studies 
were interpreted to reveal normal findings.  The diagnosis 
included emphysema, pulmonary with history of bronchial 
asthma.

At the veteran's hearing before the Board in August 2003, the 
veteran testified that she believed her last VA examination 
was conducted on a good day for her respiratory condition 
(transcript (T.) at p. 21).  When she was a nurse with K. P., 
she would undergo oxygen therapy between zero and five times 
per week, and she believed that this problem was one of the 
reasons she had not worked since 1997 (T. at p. 22).  

In October 2003, the Board received additional private 
treatment records from K. P. for the period of August 1983 to 
July 2001.  These records document that the veteran was 
evaluated with symptoms of coughing, dyspnea, and/or wheezing 
associated with her asthma in January, July, August, 
September, and October of 1998, February, March, June, July 
and August 1999, May 2000, and February 2001.  Private 
pulmonary consultation in October 1998 indicated that the 
veteran had been experiencing frequent exacerbations (four 
times in the past six months).  The veteran's symptoms 
included cough dyspnea, and wheezing, and the veteran 
complained of approximately 10-12 exacerbations per year.  It 
was also noted that the veteran had used systemic steroids 
and had been hospitalized in the past.  The veteran indicated 
that her symptoms were exacerbated by exertion.  Examination 
revealed a mildly prolonged expiratory phase, but X-rays 
demonstrated no infiltrates or effusions.  The impression was 
asthma exacerbated by upper respiratory tract infection and 
allergic component.  The examiner indicated that the veteran 
was on a reasonable regimen for her asthma and allergies, and 
that she might benefit for an increased in her Azmacort to 
four puffs two times a day.  If symptoms persisted, there 
would be a switch to Flovent.  The veteran was scheduled for 
a follow-up appointment in six to eight weeks.  

Pulmonary function studies from November 1998 revealed FVC 
before and after bronchodilator of 108 percent, FEV-1 before 
and after bronchodilator of 98 and 106 percent, respectively, 
and FEV-1/FVC of 91 percent.  These results were interpreted 
to reveal mild obstructive airways disease.


Rating Criteria and Analysis

Under the criteria for evaluating pulmonary emphysema under 
Diagnostic Code 6603, a 30 percent evaluation is contemplated 
for FEV-1 of 56- to 70 percent predicted, FEV-1/FVC of 56- to 
70- percent predicted, or; Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method DLCO(SB) of 56- 
to 65-percent predicted.  Assignment of a 60 percent 
evaluation is warranted where there is FEV-1 of 40- to 55- 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO(SB) of 40- to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  For assignment of a 100 percent evaluation, there 
must be a showing of FEV-1 of less than 40 percent of 
predicted value, or; FEV-1/FVC of less than 40 percent, or; 
DLCO(SB) of less than 40-percent predicted, or; maximum 
exercise capacity of less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; requirement of 
outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 
6603 (2003).

The criteria for bronchial asthma provide a 30 percent rating 
for FEV-1 of 56- to 70 percent predicted, FEV-1/FVC of 56- to 
70- percent predicted, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  Assignment of a 60 percent evaluation is 
warranted where there is FEV-1 of 40- to 55- percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
For assignment of a 100 percent evaluation, there must be a 
showing of FEV-1 of less than 40 percent of predicted value, 
or; FEV-1/FVC of less than 40 percent, or; more than one 
attack per week with episodes of respiratory failure, or; 
requires daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (2003).

After a careful review of the evidence of record, the Board 
first notes that while the pulmonary function studies 
contained within the record do not clearly demonstrate 
testing for DLCO(SB) and maximum exercise capacity, the Board 
finds that overall the findings are quite comprehensive.  In 
addition, in the face of consistently mild airway impairment, 
by the Board's decision to grant an increased rating to 60 
percent for this disorder, the Board has already exercised 
every reasonable doubt in favor of the veteran.  The Board 
further finds that there is no reasonable expectation that 
any additional evaluation would result in findings related to 
service-connected disability that would meet the criteria for 
a 100 percent rating.  38 C.F.R. § 4.97, Diagnostic Code 6602 
and 6603 (2003).  

More specifically, while the Board does not find that the 
medical evidence justifies a 60 percent rating under 
Diagnostic Code 6603, and that the veteran's FVC, FEV-1, and 
FEV-1/FVC values are at no point consistent with such an 
evaluation, the Board notes that the criteria of Diagnostic 
Code 6602 are written in the disjunctive and alternatively 
provide a 60 percent rating for at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  In this regard, 
although the Board recognizes that the record does not 
contain evidence of monthly visits to a physician as a result 
of exacerbations throughout the entire period of time 
relevant on appeal, it does demonstrate significant periods 
where there were monthly evaluations for significant periods 
of time (1998, for example), and the veteran has stated and 
the medical evidence more or less supports the veteran's 
experience of exacerbations at the rate of 10 to 12 times a 
year.  Therefore, giving the veteran the benefit of the 
doubt, the Board finds that the exacerbation of her symptoms 
required medical care by a physician at the rate of at least 
once a month, and that a 60 percent rating is warranted under 
Diagnostic Code 6602.  The Board further notes that as a 
nurse, the veteran is better able to treat her disability, 
and that it was therefore likely that she was able to forego 
some monthly visits to a physician due to her background and 
experience as a nurse.  

On the other hand, the Board does not find that the veteran's 
10-12 exacerbations per year were accompanied by the type of 
severe respiratory distress and/or service-connected coronary 
complications consistent with a 100 percent rating under 
either Diagnostic Code 6602 or 6603.  


III.  Entitlement to a Compensable Evaluation for Condyloma 
Acuminatum, Vulva, Status Postoperative Condylectomy

Background

The history of this disability shows that service connection 
was originally granted for condyloma acuminatum vulva, status 
post condylectomy by a rating decision in November 1988, at 
which time a noncompensable rating was assigned, effective 
from January 1988, apparently based on the lack of any 
findings of interference with genitourinary functions.  July 
1988 VA examination revealed a history of the previous 
removal of condyloma on two occasions and cone biopsy in 1982 
and 1983, and that the veteran currently had one warty papule 
on the posterior aspect of the vulva which was smooth, 
uninflammed, and two to three millimeters in diameter.

In a medical statement dated in March 1997, private 
physician, Dr. B., stated that he had treated the veteran for 
condylomata since 1983, and that biopsy resulting from an 
abnormal pap smear in September 1986 revealed mild to 
moderate dysplasia and additional condylomata which needed to 
be removed.  In April 1987, Dr. B. performed the same 
procedures and they revealed severe dysplasia and 
hysterectomy was advised.  The veteran declined because she 
wanted to have a baby.  The veteran eventually became 
pregnant in 1994, and following the birth of her baby in 
October 1994, the veteran underwent a hysterectomy in May 
1995 as a result of excessive bleeding.

VA gynecological examination in May 1997 revealed that the 
veteran reported a history of genital warts during service, 
which were initially treated with medication but later 
removed surgically.  There was also post-service recurrence 
in 1984 and 1986.  There were five or six subsequent 
recurrences for which she was treated at K. P.  Examination 
revealed that the vaginal wall at the 9 o'clock position 
showed two small condylomata.  The left labia majora also had 
two distinctive mid-sized condylomata.  The diagnosis was 
condylomata acuminate with frequent recurrences and fibroid 
uterus.

An October 1997 rating decision continued a noncompensable 
rating for the veteran's disability under 38 C.F.R. 
§§ 4.115a. 4.115b, Diagnostic Code 7529 (2003), once again 
finding a lack of interference with genitourinary 
functioning.

In a letter dated in November 1997, the veteran asserted that 
her condylomata were very painful and would bleed at times.  
She also asserted that literature relating to condylomata 
indicated that this condition could lead to infertility and 
abnormal paps.

VA outpatient records from April 1999 to October 2001 
indicate that in April 1999, examination of the vulva 
revealed normal findings.  In August 2000, it was noted that 
the external genitalia and vagina were normal and no pelvic 
masses were palpable.  In October 2000, the veteran's medical 
history included severe endometriosis status post total 
abdominal hysterectomy, bilateral sapingo-oophorectomy 
(TAHBSO) in 1998, and subsequent dysparunia.  The assessment 
included chronic right lower quadrant pain/dysparunia, the 
physican commenting that it was unclear if this was secondary 
to residual endometriosis or to scarring status post surgery.  
In January and October 2001, no lesions or masses were noted.

VA medical examination in February 2003 revealed that the 
veteran denied any urinary incontinence and stated that a 
recent pap smear was found to be within normal limits.  She 
further indicated that during the past three years, her 
condylomas had seldom been in remission, noting that she had 
undergone treatments for condyloma since the initial 
diagnosis.  This treatment consisted of topical treatment, 
medication, pap smears, cone biopsies, colposcopies, and two 
dilatation and curettage procedures.  Following the second 
procedure in December 1997, she was told that she would 
probably not continue to have a menstrual cycle.  Genital 
examination at this time revealed several condylomata on the 
labia majora bilaterally in the inner aspect, approximately 
three to four on each side.  They were about two to three 
millimeters, elevated, soft, and nontender.  There was also 
evidence of perineal condylomata of the same size.  There was 
no evidence of drainage, discharge or disfigurement.  The 
diagnosis included condyloma acuminata, vulva, status 
postoperative.  The examiner noted that on objective 
examination, there was evidence of genital and perineal 
condyloma.  The examiner further opined that the veteran's 
TAHBSO was at least as likely as not a result of a 
combination of cervical dysplasia due to recurrent condyloma 
acuminata, endometriosis, and complex adnexal cyst.

At the veteran's hearing before the Board in August 2003, the 
veteran's representative stated that he believed that the RO 
had incorrectly coded this disability under the code for 
benign neoplasm of the urinary tract, and that these genital 
warts could be painful and bleed (T. at p. 14).  The veteran 
indicated that there were times that they would interfere 
with urination and sexual relations (T. at p. 15).  The 
veteran further referred to articles that noted that the 
warts would never go away (T. at p. 17).  Her representative 
contended that they could each alternatively be rated 
analogously under scarring, as they were painful and tender 
(T. at p. 17).  

At the veteran's hearing before the Board, the veteran 
provided an article about condylomata and the complications 
and risks associated with this condition.

The Board was also later furnished in October 2003 with 
additional private treatment records from K. P. for the 
period of August 1983 to July 2001.  


Rating Criteria and Analysis

The Board would first note that the veteran's condylomata are 
currently rated as noncompensable under 38 C.F.R. § 4.115b, 
Diagnostic Code 7529 (2003) for benign neoplasms of the 
genitourinary system.  Under this code, the disability is to 
be rated as a voiding dysfunction or renal dysfunction, 
whichever is predominant, and as the veteran has at most some 
intermittent interference with urination as a result of her 
veneral warts, the Board agrees with the RO's conclusion that 
the medical findings do not support a compensable rating 
under 38 C.F.R. § 4.115a, 4.115b, Diagnostic Code 7529 
(2003).

However, the Board also notes that the veteran's disability 
has been rated by analogy under Diagnostic Code 7529, and 
agrees with the position of the veteran's representative that 
the nature of the disability would be better rated pursuant 
to the criteria for skin disorders.  In this regard, while 
the Board recognizes that the veteran has not been furnished 
with the criteria related to skin disorders in effect before 
and after August 2002, based on the area of location of the 
warts and the maximum rating available for painful and tender 
scarring under either the old or new applicable criteria, the 
Board finds that the veteran would not be prejudiced by a 
decision to forego remand for notice of the criteria for skin 
disorders and grant a 10 percent rating pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (in effective before and after 
August 2002).  This is especially due to the fact that 
February 2003 examination did not find the warts to be 
painful or tender, and the Board is therefore again giving 
the veteran every benefit of the doubt based on her 
statements and background as a nurse.

The Board would further point out that although the veteran 
has contended that her residuals of hysterectomy should also 
be considered in this matter as secondary to her condylomata, 
such disability has not yet been adjudicated as related to 
condylomata, and consequently, the Board cannot currently 
rate residuals of hysterectomy as a component of the 
veteran's service-connected disability.

In summary, the Board finds that the veteran's condylomata 
may be rated as analogous to painful and tender scarring, and 
that pursuant to Diagnostic Code 7804, she is therefore 
entitled to a 10 percent rating for this disability.  The 
Board does not agree that she is entitled to a separate 10 
percent rating for each wart, as they are all located at the 
same anatomical region of the body.


ORDER

The claim for service connection for PTSD is granted, subject 
to the legal criteria governing the payment of monetary 
benefits.

Entitlement to a 60 percent rating for pulmonary emphysema 
with history of asthma is granted, subject to the legal 
criteria governing the payment of monetary benefits.

Entitlement to a 10 percent rating for the veteran's 
condyloma acuminatum, vulva, status postoperative 
condylectomy is granted, subject to the legal criteria 
governing the payment of monetary benefits.  


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



